PER CURIAM:
Albert M. Hargrove appeals (1) the district court’s June 3, 2005 order denying his motion for the issuance of a subpoena duces tecum; and (2) the district court’s June 20, 2005 order denying his motions for relief from judgment pursuant to Fed. R.Civ.P. 60(b); to recall or stay the mandate; and to establish the admission of contested and uncontested facts. We affirm all of the district court’s orders. We further deny all of Hargrove’s pending motions, including his motions to consolidate, motion for appointment of counsel, motion to compel discovery, motion to separate the documents within the briefs, motion to compel arbitration or alternatively, to compel mediation, motion to supplement the reply brief, and any other motions pending in this appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in *282the materials before the court and argument would not aid the decisional process.

AFFIRMED